--------------------------------------------------------------------------------

Exhibit 10.34
 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as
of  May 16, 2011 by and between LATTICE GOVERNMENT SERVICES, INC., a Virginia
corporation (the “COMPANY”), and RALPH ALEXANDER (the “Executive”).


W I T N E S S E T H:


WHEREAS, effective upon the closing of the transaction (the “Transaction”)
contemplated by that certain Contribution and Exchange Agreement dated May 16,
2011 (the “Contribution and Exchange Agreement”), the Company’s parent will
acquire 100% of the equity in Cummings Creek Capital, Inc., the sole shareholder
of  CLR Group, Inc. (“CLR Group”);


WHEREAS, the operations of the Company are complex and require direction and
leadership in a variety of areas;


WHEREAS, the Executive has unique experience and expertise with the business to
be conducted by the Company; and


WHEREAS, the Executive and the Company wish to ensure that the Company will have
the exclusive benefit of the Executive’s knowledge and experience concerning the
business and affairs of the Company and the industry in which the Company will
engage generally, and each wish to ensure that the Company will have the
exclusive benefit of the Executive’s services and experience for a period of
time.


NOW, THEREFORE, effective upon the closing of the Transaction, the Company and
the Executive hereby agree as follows:


1.           Employment.  The Company hereby offers and the Executive hereby
accepts employment subject to the terms and conditions set forth in this
Agreement, which employment shall commence upon the closing of the Transaction
(the “Effective Date”).


1.1.       Term.  Subject to Section 2 below, the term of the Executive’s
employment under this Agreement shall continue from the Effective Date for a
period of three (3) years unless terminated in accordance with the terms and
conditions of this Agreement (the “Initial Employment Term”).  The Initial
Employment Term shall thereafter be renewed and extended for additional one (1)
year periods unless the Company provides written notice to the Executive at
least sixty (60) days prior to the expiration of the Initial Employment Term, or
any one (1) year renewal term thereof, or is otherwise terminated in accordance
with the terms and conditions of this Agreement.  The Initial Employment Term,
together with any and all one (1) year renewal terms, are referred to
collectively herein as the “Employment Term.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.        Capacity, Duties and Performance.  The Executive shall serve as the
Chief Executive Officer (“CEO”) of the Company for the duration of the
Employment Term, and in such capacity shall report directly to the Company’s
Board of Directors.  The Executive shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities consistent
with the Executive’s service as CEO and responsibilities on behalf of the
Company including (i) such duties and responsibilities as are normally
associated with and inherent in the executive capacity of a chief executive
officer, and (ii) such duties and responsibilities as may be designated from
time to time by the Company’s Board of Directors.  The Executive understands
that the performance of his duties and responsibilities as CEO will require
travel from time to time.  During his employment hereunder, the Executive shall
devote his full business time and his best efforts, business judgment, skill and
knowledge to the advancement of the Company’s interests and to the discharge of
his duties and responsibilities hereunder.  The Executive agrees and
acknowledges that he owes to the Company a fiduciary duty of loyalty, fidelity
and allegiance to act at all times in a manner that is in the best interests of
the Company.  The Executive shall not engage in any other business activity
during the term of this Agreement, except as may be approved in advance by the
Company’s Board of Directors.  Notwithstanding the foregoing, this paragraph
will not be construed so as to prevent the Executive from investing or managing
his assets and those of his family, provided that such investing or managing
will not require any substantial services on the part of the Executive and will
not require Executive to be involved in the operation of the affairs of the
companies or businesses in which such investments are made.    For so long as
the Executive is an officer or Director of the Company, its parent, its
subsidiaries or any of its affiliates (collectively, the “Company Group”), the
Company will: (a) provide to the Executive indemnification and advancement of
expenses to the fullest-extent allowable by applicable law, (b) cause the
Executive to be named as a covered party under the Company’s Directors’ and
Officers’ liability insurance, (c) maintain the Company’s Directors’ and
Officers’ liability insurance in effect at the levels in existence as of the
Effective Date, and (d) provide evidence of the foregoing to the Executive upon
reasonable notice.


 1.3        Place of Performance.  The Executive shall be primarily based in the
Company’s Herndon, Virginia office, or such other offices or offices as the
Company may establish from time to time within no more than fifty (50) miles
from Herndon, Virginia.


1.4.        Annual Salary and Other Compensation.  As compensation for all
services performed by the Executive under this Agreement and subject to Section
2 hereof, the Company agrees to compensate the Executive as follows:


(a)         Annual Salary.  During the Employment Term, the Company shall pay
the Executive a salary at the rate of Two Hundred and Ten Thousand Dollars
($210,000) per annum (the “Annual Salary”).  Except as otherwise described
herein, the Annual Salary shall be payable in accordance with the applicable
payroll and other compensation policies and plans of the Company as are in
effect from time to time during the Employment Term, less such deductions as
shall be required to be withheld by applicable law and federal, state or local
regulations.    Increases in Annual Salary, if any, will not serve to limit or
reduce any other obligation to the Executive hereunder.


(b)         Conditional Additional Annual Compensation.  The Executive shall
also be eligible, during the Employment Term, to receive additional incentive
pay (the “Conditional Additional Annual Compensation”).  In the event that the
Employment Term begins in the mist of a fiscal year, any Conditional Additional
Annual Compensation, in such fiscal year, shall be pro rated
accordingly.   Subject to the previous sentence, the Conditional Additional
Annual Compensation shall be an amount, if any, paid to the Executive
conditioned expressly upon the following:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           Only in the event that the Company’s annual revenue exceeds
mutually-agreed (between the Company and the Executive) upon target revenue in a
given year as determined by the Company’s auditors and as certified by the
Company’s Chief Financial Officer, the Executive shall receive additional annual
compensation in the amount of thirty thousand dollars ($30,000.00).  In such
event, this first component of Conditional Additional Annual Compensation will
be paid no later than sixty (60) days from the delivery of the audit for the
prior year, but not later than May 15 of each year.


(2)           Only in the event that the Company’s annual EBITDA exceeds its
mutually-agreed (between the Company and the Executive) upon target EBITDA in a
given year as determined by the Company’s auditors and as certified by the
Company’s Chief Financial Officer, the Executive shall receive additional annual
compensation in the amount of thirty thousand dollars ($30,000.00), in addition
to the first component of Conditional Additional Annual Compensation.  In such
event, this second component of Conditional Additional Annual Compensation will
be paid no later than sixty (60) days from the delivery of the audit for the
prior year, but not later than May 15 of each year.


(3)           Any Conditional Additional Annual Compensation for which Executive
may be eligible to be paid under this Subsection 1.4(b) shall be payable in full
to the Executive only if he remains employed with the Company for the entirety
of the given year of such eligibility, provided however, that if Executive’s
employment with the Company is terminated in such a given year pursuant to
Section 2.2 (Termination Upon Disability), Section 2.4 (Termination Without
Cause), Section 2.6 (Termination Upon a Change in Control) or Section 2.7
(Termination By Executive for Good Reason),  Executive shall be entitled to a
pro rata share of any such eligible Conditional Additional Annual Compensation
determined by the length of time that he was employed in such given year.


(c)          Discretionary Annual Performance Bonus.  Only in the event that the
Company’s EBITDA exceeds its mutually-agreed (between the Company and the
Executive) upon target EBITDA by more than 10% in a given year as determined by
the Company’s auditors and as certified by the Company’s Chief Financial
Officer, the Executive shall also be eligible, during the Employment Term, to
receive a Discretionary Annual Performance Bonus (the “Discretionary Annual
Performance Bonus”) which shall be an amount, if any, determined in the sole
discretion of the Company’s Board of Directors.  Any Discretionary Annual
Performance Bonus paid under this Agreement shall be paid to the Executive only
if he remains employed with the Company on the date that the Discretionary
Annual Performance Bonus is paid.  The Discretionary Annual Performance Bonus,
if any, will be paid no later than sixty (60) days from the delivery of the
audit for the prior year, but not later than May 15 of each year.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.5.        Benefits.


(a)         Participation in Benefit Plans.  The Executive shall be entitled to
participate in any and all employee benefit plans, medical insurance plans, life
insurance plans, disability income plans, retirement plans, and other benefit
plans from time to time in effect for employees of the Company generally
(collectively, the “Benefit Plans”), except to the extent such Benefit Plans are
duplicative of benefits otherwise provided to the Executive under this
Agreement.  Whenever this Agreement states that the Executive shall be entitled
to participate in any Benefit Plan, then such participation shall be subject to
(i) the terms of the applicable plan documents, (ii) generally applicable
Company policies and (iii) the discretion of the Company’s Board of Directors or
any administrative or other committee provided for in or contemplated by such
plan.


(b)         Business Expenses.  The Company shall pay or reimburse the Executive
for all reasonable business expenses in accordance with expense reimbursement
plans from time to time in effect for employees of the Company generally.


(c)          Vacation.  During the Employment Term, the Executive shall be
entitled to accrue vacation time at a rate of five (5) weeks per annum, to be
taken at such times and intervals as shall be determined by the Executive in his
reasonable discretion.  Vacation shall otherwise be subject to the policies of
the Company as may be in effect from time to time.


2.           Termination of Employment and Severance Benefits.  Notwithstanding
the provisions of Section 1, the Executive’s employment hereunder shall
terminate under any of the following circumstances, in which case compensation
will be governed solely by the terms of this Section 2:


2.1.        Termination Upon Death.


(a)          In the event of the Executive’s death during his employment under
this Agreement, the Employment Term shall immediately and automatically
terminate.


(b)         Final Payment.  In the event of the Executive’s death, the Company’s
obligations to the Executive’s estate shall be limited to the payment of any
unpaid Annual Salary and other benefits, if any, accrued up to the date of the
Executive’s death, any unpaid business expenses (provided that required
documentation is submitted to the Company within sixty (60) days) and any earned
but unpaid bonus, provided, however, if any benefits are governed by the
provisions of any written Benefit Plan or policy of the Company, any written
agreement contemplated thereunder or any other separate written agreement
entered into between the Executive and the Company, the terms and conditions of
such plan, policy or agreement shall control in the event of any discrepancy or
conflict with the provisions of this Agreement regarding such Benefit Plans upon
the death of the Executive.


2.2.        Termination Upon Disability.


(a)           Termination.  If during the Employment Term the Executive becomes
physically or mentally disabled, whether totally or partially, as evidenced by
the written statement of a competent physician licensed to practice medicine in
the United States, such that the Executive is unable to substantially perform
his services hereunder without any reasonable accommodation for 120 days during
any period of 365 consecutive days, the Company may at any time thereafter, by
written notice to the Executive, immediately terminate the employment of
Executive (a “Termination Upon Disability”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Temporary Replacement.  The Company’s Board of Directors may
designate another employee to act in Executive’s place during any period when he
is unable to substantially render his services hereunder during the Employment
Term.  Notwithstanding any such designation, the Executive shall continue to
receive his Annual Salary and to participate in Benefit Plans in accordance with
Sections 1.4(a) and 1.5(a) of this Agreement during the period of his
disability.


(c)          Medical Examination.  If any question shall arise as to whether
during any period the Executive is disabled through any illness, injury,
accident or condition of either a physical or psychological nature so as to be
unable to perform substantially all of his duties and responsibilities
hereunder, the Executive may, and at the request of the Company (and at the
Company’s expense) shall, submit to a medical examination by a physician
licensed in the United States selected by the Company to whom the Executive or
his guardian has no reasonable objection to determine whether the Executive is
disabled, and such determination shall for the purposes of this Agreement be
conclusive of the issue.  If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of this
question shall be binding on Executive.


(d)         Final Payment.  In the event of a Termination Upon Disability, the
Company’s obligations to the Executive shall be limited to the payment of any
unpaid Annual Salary and other benefits, if any, accrued up to the date of the
Executive’s Termination Upon Disability, any unpaid business expenses (provided
that required documentation is submitted to the Company within sixty (60) days),
and a pro rata share of any Conditional Additional Annual Compensation to which
Executive may be entitled under Section 1.4(b).


2.3.        Termination For Cause.


(a)         Termination.  The Company may immediately terminate the employment
of Executive for Cause at any time upon written notice to the Executive
(“Termination For Cause”).  As used in this Section 2.3(a) and elsewhere in this
Agreement, the term “Cause” shall mean that (i) the Executive has willfully
refused or failed to perform, has been grossly negligent or has demonstrated
incompetence in the performance of, his duties and responsibilities under this
Agreement causing material harm to the Company; (ii) the Executive has engaged
in misconduct that involves a breach of a fiduciary obligation to the Company on
the part of the Executive causing material harm to the Company; (iii) the
Executive has committed fraud, embezzlement, theft or other act or omission
relating to dishonesty, which act or omission relating to dishonesty is
committed with respect to the Company or the Company Group; or (iv) the
Executive is arrested, indicted, convicted of, or pleads nolo contendere to, any
felony (including any felony that is thereafter reduced to a misdemeanor), or
any misdemeanor (other than a traffic offense) directly involving  his
employment with the Company.  Before terminating the Executive for Cause, the
Company shall have given the Executive written notice of such reason for
termination pursuant to a resolution of the Company’s Board of Directors finding
that, in the Board’s view, the Executive has committed conduct described in this
Section 2.3(a), which is delivered to the Executive, and, if such reason for
termination is susceptible to cure, the Executive shall have failed to cure such
reason for termination within ten (10) business days after the giving of such
notice.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Upon the giving of written notice of termination of the Executive’s
employment hereunder for Cause, the Company shall have no further obligation to
the Executive other than for Annual Salary and other benefits, if any, accrued
up to the effective date specified in the Company’s written notice of
termination under Section 2.3(a) (which date shall not be earlier than the date
such written notice is provided to the Executive).


2.4.        Termination Without Cause.


(a)          Termination.  At any time during the Employment Term, the Company
may terminate the Employment Term without Cause upon written notice to the
Executive (a “Termination Without Cause”).


(b)         Severance Benefits.  If during the Employment Term the Executive’s
employment is terminated as a result of a Termination Without Cause, the Company
shall pay the Executive his Annual Salary and other benefits, if any, accrued up
to the effective date specified in the Company’s written notice of termination
under Section 2.4(a) (which date shall not be earlier than the date on which
such written notice is provided to the Executive).  In addition, the Company
shall pay to the Executive his then existing Annual Salary for a period of 12
months from the effective date of the Termination Without Cause, which such
additional Annual Salary shall be payable in accordance with the Company’s
normal payroll practices.  In addition, in lieu of continued participation in
the Company Benefit Plans, the Company shall pay to the Executive a one-time
lump sum of $22,000.00, which amount shall be paid within thirty (30) days of
the effective date of Executive’s Termination Without Cause.


2.5.        Voluntary Resignation.


(a)          Termination.  The Executive may terminate the Employment Term upon
sixty (60) days written notice to the Company (a “Voluntary Resignation”)
provided that the Company may, at its sole and absolute discretion, accelerate
the effective date of the Voluntary Resignation after it has received such
notice.


(b)         Final Payment.  In the event of a Voluntary Resignation, the
Company’s obligations to the Executive shall be limited to the payment of any
unpaid Annual Salary and other benefits, if any, accrued up to the effective
date of the Executive’s Voluntary Resignation.


 
2.6.
Termination upon a Change in Control.



(a)          Termination.  In the event of a Change in Control (as such term is
defined in this Section 2.6 (a)), the Company may terminate the Executive’s
employment with the Company upon written notice to the Executive (“Change in
Control Termination”).   For the purposes of this Section 2.6, “Change in
Control” shall mean
 
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           Sales of all or substantially all of the assets of the Company in
one or a series of related transactions, to an individual, partnership,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity (a “Change in
Control Person”) that is not a part of the Company Group;
 
(2)           A sale, including a merger, consolidation, reorganization or
similar transaction by the Company or entity that is a part of the Company
Group, resulting in more than 50% of the capital stock of the Company being held
by a Change in Control Person or group that does not include the Company or an
entity that is part of the Company Group; or
 
(3)
A merger or consolidation of the Company into another Change in Control Person
that is not a part of the Company Group.


 
                (b)         Severance Benefits.  In the event of a Change in
Control Termination, the Company shall pay the Executive his Annual Salary and
other benefits, if any, accrued up to the effective date of said Change in
Control Termination, and a pro rata share of any Conditional Additional Annual
Compensation to which Executive may be entitled under Section 1.4(b) or (c).
 
 
2.7.        Termination By Executive for Good Reason.


               (a)          Termination.   The Executive may terminate his
employment with the Company for good reason at any time upon written notice to
the Company (“Termination For Good Reason”).  As used in this Section 2.7(a),
the term “Good Reason” means any of the following circumstances, which occur
without the Executive’s prior written consent thereto: (i) the failure of the
Company to continue the Executive in the position of Chief Executive Officer of
the Company; (ii) a material reduction, diminution or other material adverse
change in the nature or scope of the Executive’s responsibilities, duties or
authority; (iii) the relocation of the Executive’s primary office to a location
more than fifty (50) miles from Herndon, Virginia; or (iv) the failure of the
Company to provide the compensation and benefits in accordance with Sections
1.4(a), 1.4(b) and 1.5 hereof.  Before terminating his employment for Good
Reason under this Subsection 2.7(a), Executive shall have given written notice
to the Company stating that the Company has, in the Executive’s view,
purportedly committed conduct described in this Subsection 2.7(a), which such
notice shall be delivered to the Chairman of the Board of Directors, and if such
reason for the termination for Good Reason is susceptible to cure, the Company
shall have failed to cure such reason for termination for Good Reason within ten
(10) business days after the giving of such notice


(b)         Severance Benefits.  If during the Employment Term the Executive’s
employment is terminated as a result of a Termination For Good Reason, the
Company shall pay the Executive his Annual Salary and other benefits, if any,
accrued up to the effective date of Executive’s written notice of termination
under Section 2.7(a) (which date shall not be earlier than the date on which
such written notice is provided to the Executive).  In addition, the Company
shall pay to the Executive his then existing Annual Salary for a period of
twelve (12) months from the effective date of the Termination for Good Reason,
which such additional Annual Salary shall be payable in accordance with the
Company’s normal payroll practices.  In addition, in lieu of continued
participation in the Company Benefit Plans, the Company shall pay to the
Executive a one-time lump sum of $22,000.00, which amount shall be paid within
thirty (30) days of the effective date of Executive’s Termination For Good
Reason.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.8.        Release of Employment Claims.  The Executive’s receipt of any
severance benefits pursuant to this Section 2 is expressly conditioned upon his
execution and non-revocation, in a form and manner reasonably satisfactory to
the Company, of a release of any and all causes of action, rights or claims that
the Executive has had in the past or might have at the time of employment
termination which are in any way related to or arising out of or in connection
with his employment by the Company and its termination or pursuant to any
federal, state or local employment laws, regulations, executive orders or other
requirements, including, without limitation, federal whistleblower laws, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act, the Occupational Safety and Health Act of
1970, and the Sarbanes-Oxley Act of 2002.  For the avoidance of doubt, the
release will not include a release of any claim related to the Transaction not
governed by this Agreement, or to indemnity if permitted in connection with
Executive’s service as an officer, director or other agent of a member of the
Company Group.


3.           Effect of Termination.


3.1.        Entire Obligation.  Following termination under any provision of
Section 2, payment of the specified amount, if any, set forth in Section 2 shall
constitute the entire obligation of the Company to the Executive under this
Agreement, and performance by the Company of its obligations under Section 2
shall constitute full settlement of any claim that the Executive might otherwise
assert against the Company under this Agreement or any of those connected with
it on account of such termination, except with respect to any covenants or
obligations of the Company that survive expressly such termination pursuant to
the terms of this Agreement.


3.2.        Survival of Agreement.  Provisions of this Agreement shall survive
any termination if so provided herein or if necessary or desirable fully to
accomplish the purposes of such provisions, including, without limitation, the
obligations of the Executive under Section 4 below.  The Executive recognizes
that, except as provided in Section 2, no compensation of any kind shall be due
to him from the Company or any of its subsidiaries after termination of his
employment.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Covenants of Executive.
 
4.1.        Covenants Against Competition.  The Executive acknowledges that (i)
the Company shall be engaged in the business of  providing information
technology services,  including enterprise software architecture, software
program management, software application development, training and maintenance
for civilian and defense agencies of the federal government (the “Business”);
(ii) his prior experience with CLR Group, his participation in consummating the
Transaction, and his subsequent employment by the Company have given him unique
knowledge of the Business, as well as possession of and access to trade secrets
and Confidential Information (as defined in Section 4.2(a) below) of the
Company; and (iii) the agreements and covenants contained in this Section 4
(collectively, the “Restrictive Covenants”) are (a) reasonable and no greater
than necessary to protect the legitimate business interests of the Company in
conducting the Business, as well as in protecting the Company’s trade secrets,
Confidential Information and goodwill; (b) are not unduly harsh or oppressive in
restricting Executive 's ability to earn a living; and (c) are not against
public policy.


(a)          Prohibited Activities.  Accordingly, the Executive agrees that he
will not, during the Restricted Period (as defined in Section 4.l(b)), directly
or indirectly, for any reason, for his own account or on behalf of or together
with any other Person other than the Company or an entity that is part of the
Company Group:


(1)           run, own, manage, operate, control, be employed by in a managerial
role, provide management consulting services to, broker business to, be an
officer or director of, lend his name to, invest in or have any interest in or
be connected in any manner with the management, ownership, operation or control
of any business, venture or activity in competition with the Business conducted
by the Company or an entity that is part of the Company Group during the
Employment Term, or any other Business known by Executive planned to be
conducted by the Company or an entity that is part of the Company Group;


(2)           solicit or encourage any person or entity who is at that time, or
at any time within one (1) year prior to that time was, an employee of, or a
consultant, contractor, or broker to the Company, to terminate their
relationship with the Company; provided that the Executive will not be deemed to
have violated this subsection 2 if a Company employee, consultant, contractor or
broker responds directly to a general advertisement or solicitation  not
specifically targeted at such persons, or consultants or contractors of the
Company that provide less than 20 hours per week, on average, of service to the
Company; or


(3)           solicit or do business in a manner that competes with the Business
with any person or entity that at that time is, or at any time within one (1)
year prior to that time was, a customer of the Company or an entity that is a
part of the Company Group; provided, however, that the term “customer,” as it
applies to the United States federal government and any state or local
government, means only the project or program office in the applicable
agency(ies)/ department(s) for which any of the products or services of the
Company or an entity that is a part of the Company Group are sold or performed
during the one (1) year period immediately preceding termination of Executive’s
employment with the Company; provided, further that nothing in this Agreement
may be construed to restrict the Executive from being employed by the United
States federal government or any state government agency or office.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing in this Section 4.1(a) shall prohibit the Executive from owning,
directly or indirectly, solely as an investment, securities of any entity traded
on any national securities exchange or over-the-counter market if the Executive
is not a controlling person of, or a member of a group which controls, such
entity and does not, directly or indirectly, own three percent or more of any
class of securities of such entity.


(b)         Restricted Period.  The term “Restricted Period” means the period of
the Employment Term together with the period beginning on the termination of the
Executive’s employment and ending on the date one (1) year following such
termination.


4.2.        Covenants Regarding Confidentiality.


(a)         Confidential Information.  The term “Confidential Information” means
information that is used in connection with the business of the Company and/or
the Company Group that (i) is proprietary to the Company Group, (ii) about or
created by any member of the Company Group, (ii) in the discretion of the
Company group gives any member of the Company Group some competitive business
advantage or the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of such member of the Company Group,
and (iii) is not generally known to personnel not associated with the Company
Group.   Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):


(A)           Internal personnel and financial information of any member of the
Company Group, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of any member of the Company Group;


(B)           Marketing and development plans, price and cost data, price and
fee amounts, pricing and billing policies, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies of any member of the Company Group that have been or are
being discussed;


(C)           The names of customers, and their representatives, contracts
(including contents of and parties thereto), the customer’s services, and the
type, quantity, specifications and content of products and services purchased,
leased, licensed or received by customers of any member of the Company Group;


(D)           Proprietary information provided to any member of the Company
Group by any actual or potential customer, government agency or other third
party (including businesses, consultants and other persons or entities); and


(E)           Property of the Company as defined in Section 6 below.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Such Confidential Information does not include (i) information generally known
in the industry, or (ii) information acquired by the Executive from any third
party following the termination of his employment, or; provided, however, that
in each case, such information was not known as a result of a breach of any
confidentiality obligation to any member of the Company Group.


(b)         Property of the Company Group.  The Executive hereby acknowledges,
understands and agrees that all Confidential Information is the exclusive and
confidential property of the Company Group which shall at all times be regarded,
treated and protected as such in accordance with this Section 4.2.


(c)         Prohibited Activities.  Executive acknowledges that his prior
experience with CLR Group, his participation in consummating the Transaction,
and his subsequent employment by the Company have given him possession of and
access to trade secrets and Confidential Information of the Company, and
accordingly, the Executive agrees that he shall not use or disclose Confidential
Information to any person, either inside or outside of the Company Group, other
than as necessary in carrying out his duties and responsibilities to the Company
under this Agreement, without first obtaining the Company’s prior written
consent.  Upon the expiration of the Employment Term, on the date of any
termination, or if requested by the Company, the Executive shall promptly
deliver to the Company (or its designee) all written materials, records and
documents made by the Executive or which came into his possession prior to or
during the Employment Term containing Confidential Information; provided
however, that the Executive may retain an archival copy of any such Confidential
Information with his legal counsel for the sole purpose of evidencing, if
necessary, his compliance with his obligations under this Agreement or otherwise
in connection with his employment by the Company.


(d)         Nothing in this Agreement shall prohibit the Executive from (i)
disclosing information and documents when required by law, subpoena or court
order, (ii) disclosing information and documents to the Executive’s attorney,
financial or tax advisor for the sole purpose of securing legal, financial or
tax advice, provided that such attorney, financial or tax advisor shall keep
strictly confidential such information and documents, (iii) disclosing the
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer, or (iv) using information and documents in the pursuit
or defense of his rights or obligations involving the Company.


4.3.        Rights and Remedies upon Breach.  Immediately upon the breach by
Executive of any of the covenants in this Section 4, the Company shall be
entitled to the following rights and remedies, each of which shall be
independent of the others and severally enforceable, and may be exercised in
whole or in part, at the discretion of the Company, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity:


(a)          Specific Performance.  The right and remedy to seek to have the
covenants in this Section 4 specifically enforced by any court indicated in
Section 8.8, it being agreed by Executive that any breach or threatened breach
of said covenants may cause irreparable injury to the Company and that money
damages may not provide an adequate remedy to the Company and, thus, the Company
may be entitled to injunctive relief to enforce same.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Accounting.  The right and remedy to require the Executive to
account for and present to the Company all compensation, profits, monies,
accruals, increments or other benefits derived or received by the Executive as
the result of any transaction constituting a breach of the covenants in this
Section 4.


(c)          Attorneys’ Fees and Costs.  In the event that either party seeks to
enforce any part of this Agreement through legal proceedings, each party hereto
shall bear its own attorneys’ fees and related costs.


4.4.        Severability of Covenants.  If any court determines that any of the
covenants in this Section 4, or any part thereof, is invalid or unenforceable,
the remainder of the covenants in this Section 4 and this Agreement shall not
thereby be affected and shall be given full effect, without regard to the
portions determined to be invalid or unenforceable.


4.5.        Reformation.  If any court determines that any covenants in this
Section 4, or any part thereof, is invalid or unenforceable, the parties agree
that such court, if it is so inclined, may modify the covenants in this Section
4 to the extent necessary to render it valid and enforceable.  In the event that
such court is not so inclined, the parties shall, in writing, modify any such
invalid or unenforceable covenant to the extent necessary to (i) render it valid
and enforceable and (ii) protect the legitimate business interests of the
Company in conducting the Business.


5.           Conflicts of Interest.


5.1.        Obligation to Avoid Conflicts of Interest.  In keeping with the
Executive’s fiduciary duties to the Company, the Executive agrees that during
the Employment Term, he shall not knowingly become involved in a conflict of
interest with any member of the Company Group, nor shall Executive allow any
such a conflict of interest to continue after his discovery thereof.


5.2.        Potential Conflicts of Interests.  The Executive and the Company
agree that any direct or indirect interest in, connection with or benefit from
any outside activities, particularly commercial activities, which in any way
poses a material risk of adversely affecting any member of the Company Group
involves a possible conflict of interest.  Circumstances in which a conflict of
interest on the part of the Executive would or might arise, and which should be
reported immediately to the Company, include, but are not limited to, the
following:


(a)          Ownership of a material interest in any lender, supplier,
contractor, subcontractor, customer or other entity with which any member of the
Company Group does business.


(b)         Acting in any capacity, including director, officer, partner,
consultant, employee, distributor, agent or the like, for any lender, supplier,
contractor, subcontractor, customer or other entity with which any member of the
Company Group does business.


(c)          Acceptance, directly or indirectly, of payments, services or loans
from a lender, supplier, contractor, subcontractor, customer or other entity
with which any member of the Company Group does business, including, without
limitation, gifts, trips, entertainment or other favors of more than a nominal
value, but excluding loans from publicly held insurance companies and commercial
or savings banks at market rates of interest.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Use of information or facilities to which the Executive has access
in a manner which will be detrimental to the interests of any member of the
Company Group, such as use for the Executive’s own benefit of knowledge or
information developed through the Company Group’s business activities.


(e)          Misuse of information of any kind obtained through the Executive’s
connection with the Company Group.


(f)          Acquiring or trading in, directly or indirectly, other properties
or interests connected with the design or marketing of products or services for
or by any member of the Company Group.


5.3.        Resolution of Conflict.  The Company shall notify the Executive of
any conflict of interest made known to it and the Executive shall cooperate with
the Company’s Board of Directors and take such action that, in the reasonable
good faith business judgment of the Company’s Board of Directors, will end the
conflict of interest.  The Executive shall disclose to the Company, promptly
after discovery, any conflict of interest with any member of the Company Group,
or any facts or circumstances that pose a material risk of involving a conflict
of interest with any member of the Company Group and the Executive shall
cooperate with the Company’s Board of Directors and take such action that, in
the reasonable good faith business judgment of the Company’s Board of Directors,
will end the conflict of interest.


6.           Information, Ideas, Concepts, Improvements, Discoveries, Inventions
and Original Works of Authorship.


6.1.        Property of the Company and Company Group.  All information,
concepts, all works of authorship, improvements, discoveries and inventions,
whether patentable or not, whether copyrightable or not, which are conceived,
made, or developed by the Executive, or which are disclosed or made known to the
Executive, individually or in conjunction with others, during the Executive’s
employment by the Company and that relate to the business, products or services
of any member of the Company Group (including, without limitation, all such
information relating to inventions, ideas, software, methods, developments,
concepts, processes, improvements, corporate opportunities, research, financial
and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition candidates, the identity of customers or their
requirements, the identity of key contacts within the customers’ organizations
or within the organization of acquisition candidates, marketing and
merchandising techniques, and prospective names and service marks) are and shall
be the sole and exclusive property of the Company.  Furthermore, all drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, concepts, improvements, discoveries
and inventions are and shall be the sole and exclusive property of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.        Work for Hire.  To the extent copyrightable, all such information,
concepts, all works of authorship, improvements, discoveries or inventions shall
be deemed to be “works for hire” and the Company shall be deemed to be the
author thereof under the U.S. Copyright Act.  With respect to all such
information, concepts, all works of authorship, improvements, discoveries or
inventions that do not constitute “works for hire,” the Executive does hereby
assign to the Company or its designee all of his respective right, title and
interest in and to such all such information, concepts, all works of authorship,
improvements, discoveries or inventions and all related copyrights and copyright
applications pursuant to the provisions of Section 6.3. The Executive does
hereby waive all claims to moral rights to all such information, concepts, all
works of authorship, improvements, discoveries or inventions.
 
6.3.        Assignment of Rights.  In particular, the Executive hereby
specifically sells, assigns, transfers and conveys to the Company all of his
worldwide right, title and interest in and to all such information, concepts,
all works of authorship, improvements, discoveries or inventions, and any,
copyrights and copyright applications, United States or foreign applications for
patents, inventor’s certificates or other industrial rights which may be filed
in respect thereof, including divisions, continuations, continuations-in-part,
reissues and/or extension thereof, and applications for registration of such
names and service marks.  The Executive shall assist the Company and its nominee
at all times, during the Employment Term, and thereafter subject to reasonable
compensation, at the Company’s sole expense, in the protection of such
information, concepts, all works of authorship, improvements, discoveries or
inventions, both in the United States and all foreign countries, which
assistance shall include, but shall not be limited to, the execution of all
lawful oaths and all assignment documents requested by the Company or its
nominee in connection with the preparation, prosecution, issuance or enforcement
of any applications for copyrights, United States or foreign letters patent,
including divisions, continuations, continuations-in-part, reissues and/or
extension thereof, and any application for the registration of such names and
service marks.


7.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which he is a party or is bound, and that he is not now subject to any
covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.  The Executive further represents and
warrants that he will not disclose to or use on behalf of the Company any
proprietary information of a third party without such party’s consent.


8.           Miscellaneous Provisions.


8.1.        Withholding.  All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.


8.2.        Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party, which consent
shall not be unreasonably withheld; provided, however, that, except in the event
of a Change in Control Termination, the Company may assign its rights and
obligations under this Agreement without the consent of the Executive in the
event that the Company shall hereafter effect a reorganization, consolidate
with, or merge into any other person or entity or transfer all or substantially
all of its properties or assets to any other person or entity, so long as the
Company remains liable for its obligations hereunder and the successor entity or
assignee assumes all obligations of the Company arising under this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.3.        Enforceability.  If any portion or provision of this Agreement shall
to any extent be declared illegal, invalid or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal, invalid or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.


8.4.        Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


8.5.        Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to be
effectively given (i) upon confirmation of facsimile, (ii) one business day
after being sent by overnight delivery and (iii) three business days after being
mailed by United States registered or certified mail, return receipt requested
and postage prepaid at the following addresses:


to the Company:


Lattice Government Services, Inc.
2411 Dulles Corner Park, Suite 220
Herndon, Virginia 20171
Facsimile: (703) 525-2840
Attn:           Chairman, Board of Directors


with a copy to:


Becker Meisel, LLC
Woodland Falls Corporate Center
220 Lake Drive East, Suite 102
Cherry Hill, NJ 08002
Facsimile:  (856) 779-8716
Attn:           Timothy J. Szuhaj, Esq.


to the Executive:


Ralph Alexander
8778 Howeth Road
Wittman, Maryland 21676
 
And a copy to:


Holland & Knight LLP
1600 Tysons Boulevard, Suite 700
McLean, Virginia 220102
Attn:  Adam J. August, Esq.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Any party may change the address to which notices, requests, demands or other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.


8.6.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of the Executive’s employment, provided,
however, that , for purposes of this Agreement, the Executive shall only be
governed by any Company plan or policy as set forth in writing, and as delivered
to the Executive, which may be in effect from time to time to the extent that
such Company plan or policy is not inconsistent with the terms of this
Agreement.


8.7.        Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.


8.8.        Governing Law.  This Agreement, and any issue, claim or proceeding
arising out of or relating to this Agreement or the conduct of the parties
hereto, shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia without regard to conflicts or choice of law principles
which would cause the application of the domestic substantive laws of any
jurisdiction other than Virginia.  The parties hereto agree that all actions or
proceedings arising in connection with this Agreement shall be tried and
litigated exclusively in the state court in Fairfax County, Virginia or, if
applicable, the United States District Court, Eastern District of Virginia
(Alexandria Division).  The aforementioned choice of forum is intended by the
parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this Section
8.8.


8.9.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.10.      Headings.  The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized officer, and by the Executive, all as of the
date first above written.
 
 
LATTICE GOVERNMENT SERVICES, INC.




By:   /s/ Joseph Noto                                            
 Name: Joseph Noto   
 Title:   Director


 
 
EXECUTIVE


/s/ Ralph Alexander                                               
Ralph Alexander